

FIRST AMENDMENT


THIS FIRST AMENDMENT (this “Amendment”) is made and entered into as of March 9,
2006 for reference purposes only, by and between PAOC, LLC, a Delaware limited
liability company (“Landlord”), and BRIDGE BANK OF SILICON VALLEY N.A., a
federally chartered national bank (“Tenant”).


RECITALS


A.
Landlord (as successor in interest to C.M Capital Corporation, a California
corporation) and Tenant are parties to that certain lease dated October 15, 2001
and accompanied by an Addendum of the same date (collectively, the “Lease”).
Pursuant to the Lease, Landlord has leased to Tenant space currently containing
approximately 2,975 rentable square feet (the “Original Premises”) described as
Suite Nos. 101 and 103 on the first floor of the building commonly known as the
Palo Alto Office Center located at 525 University Avenue, Palo Alto, California
(the “Building”).



B.
Tenant and Landlord have agreed to relocate Tenant from the Original Premises to
space containing approximately 6,495 rentable square feet described as Suite No.
31 of the Building, as shown on Exhibit A hereto (the “Substitution Space”), and
that the Lease be appropriately amended on the following terms and conditions.



C.
The Lease by its terms shall expire on November 30, 2006 (the “Prior Termination
Date”), and the parties desire to extend the Term of the Lease, all on the
following terms and conditions.



NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:


1.
Substitution Space. 



(a) Effective as of the Substitution Effective Date (defined below), the
Substitution Space is substituted for the Original Premises and, from and after
the Substitution Effective Date, the “Premises”, as defined in the Lease and as
used herein, shall be deemed to mean the Substitution Space containing
approximately 6,495 rentable square feet and described as Suite No. 31 of the
Building.


(b) Subject to Section 8 below, the Term (“Substitution Space Term”) for the
Substitution Space shall commence on February 1, 2007 (the “Substitution
Effective Date”) and end on the Extended Termination Date (defined below). The
Substitution Space is subject to all the terms and conditions of the Lease
except as expressly modified herein and except that Tenant shall not be entitled
to receive any allowances, abatements or other financial concessions granted
with respect to the Original Premises unless such concessions are expressly
provided for herein with respect to the Substitution Space. Effective as of the
Substitution Effective Date, the Lease shall be terminated with respect to the
Original Premises, and the “Premises”, as defined in the Lease and as used
herein shall mean the Substitution Space. Tenant shall vacate the Original
Premises as of the date that is not later than seventy-five (75) days following
the Substitution Effective Date (such date that Tenant is required to vacate the
Original Premises being referred to herein as the “Original Premises Vacation
Date”) and return the same to Landlord in “broom clean” condition and otherwise
in accordance with the terms and conditions of the Lease, as amended hereby;
provided however that in the event that Tenant is delayed in occupying in
Substitution Space due to a Force Majeure Event (defined below), Tenant shall be
entitled to delay the Original Premises Vacation Date for a period not to exceed
thirty (30) days so long as Tenant provides Landlord with written notice of the
need for such delay and documentation reasonably satisfactory to Landlord
evidencing such Force Majeure Event prior to the expiration of such seventy-five
(75) day period. Notwithstanding anything to the contrary contained herein, if
the Original Premises Vacation Date is subsequent to the Substitution Effective
Date (such period commencing on the Substitution Effective Date and ending on
the Original Premises Vacation Date is referred to herein as the “Vacation
Period”), then during the Vacation Period, Tenant shall comply with all terms
and provisions of the Lease, as amended hereby, with respect to the Original
Premises as though the Original Premises were still deemed part of the Premises
hereunder, and Tenant shall pay Rent with respect to the Original Premises
during the Vacation Period in accordance with the Lease, as amended hereby.
Following the Vacation Period, Tenant’s obligation for payment of Rent shall be
determined in accordance with Section 12 below. As used herein, a “Force Majeure
Event” shall mean an act of God, shortage of labor or materials, war, terrorist
act or civil disturbance; provided that a delay cause by a Force Majeure Event
shall not include any delay in obtaining any permits or other governmental
approvals with respect to the Substitution Space and/or the Tenant Improvements
(as defined in Exhibit B attached hereto). Tenant shall provide Landlord with
not less than ten (10) business days’ prior written notice of the date Tenant
reasonably anticipates that Tenant will vacate the Original Premises pursuant to
this Section 1(b).

 
1

--------------------------------------------------------------------------------

 
 
(c) The Substitution Effective Date shall be delayed to the extent that Landlord
fails to deliver possession of the Substitution Space for any reason, including
but not limited to, holding over by prior occupants and Landlord shall use
commercially reasonable efforts to obtain timely possession of the Substitution
Space. Any such delay in the Substitution Effective Date shall not subject
Landlord to any liability for any loss or damage resulting therefrom. If the
Substitution Effective Date is delayed, the Extended Termination Date shall be
similarly extended. 


(d) Upon written notice from Tenant, Landlord shall use commercially reasonable
efforts to facilitate access to the Substitution Space by Tenant prior to the
Substitution Effective Date solely for preliminary space planning purposes;
provided that any such access to the Substitution Space shall be subject to the
prior written consent of Citibank (as defined in Section 8 below), any
conditions imposed thereon by Citibank, and the remaining terms of this Section
1(d). Tenant hereby acknowledges and agrees that during such time that Tenant
and Tenant’s Agents have early access to the Substitution Space pursuant to this
Section, neither Landlord nor any Landlord’s Agents shall be directly or
indirectly liable to Tenant or any other person and Tenant hereby waives any and
all claims, known or unknown, against and releases Landlord and Landlord’s
Agents from any and all claims arising as a consequence of or related to (a)
access to the Substitution Space by Tenant and any Tenant’s Agents prior to the
Substitution Effective Date, (b) Tenant’s inability to access the Substitution
Space, including without limitation as a result of any refusal by Citibank to
grant such access to Tenant or Tenant’s Agents, and (c) any and all losses,
claims, damages, costs or expenses sustained by Tenant, any Tenant’s Agents or
any third party resulting from any other act or omission (regardless of whether
same constitutes negligence) of Citibank, its agents, employees and contractors.
Tenant shall be liable for and Tenant’s indemnity obligation pursuant to
Paragraph 7(b) of the Lease shall apply to any Losses relating to or arising
from any access to the Substitution Space by Tenant and any Tenant’s Agents
pursuant to this Section 1(d).


2. Extension. The Term of the Lease is hereby extended for a period of
eighty-six (86) months and shall expire on January 31, 2014 (the “Extended
Termination Date”), unless sooner terminated in accordance with the terms of the
Lease. That portion of the Term commencing December 1, 2006 (the “Extension
Date”) and ending on the Extended Termination Date shall be referred to herein
as the “Extended Term”.

 
2

--------------------------------------------------------------------------------

 
 
3.
Base Rent. 



(a) Original Premises Through the Original Premises Vacation Date. Base Rent
(subject to adjustments pursuant to Section 3(d) below), Monthly, Additional
Rent, Additional Rent and all other charges under the Lease shall be payable as
provided therein with respect to the Original Premises through and including the
Original Premises Vacation Date.
 
(b) Substitution Space From the Substitution Effective Date. As of the
Substitution Effective Date, the schedule of Base Rent payable with respect to
the Substitution Space during the first twelve (12) months of the Substitution
Space Term is the following, subject to adjustments pursuant to Section 3(d)
below:


Period
Monthly Rate
Per Square Foot
Annual
Base Rent
Monthly
Base Rent
Substitution Effective Date - Month 12
$4.50
$350,730.00
$29,227.50

 
(c) Notwithstanding anything in the Lease or this Amendment to the contrary, so
long as Tenant is not in default under the Lease, as amended hereby, Tenant
shall be entitled to an abatement of Base Rent in the amount of $29,227.50 (the
“Abated Base Rent”) and Tenant’s percentage share of Operating Expenses, in each
case solely with respect to the Substitution Space (collectively, the “Abated
Rent”), for the first two (2) full calendar months of the Substitution Space
Term (the “Rent Abatement Period”). In addition, in the event the Substitution
Effective Date occurs prior to February 1, 2007 pursuant to Section 8 below,
following the expiration of the Rent Abatement Period, Tenant shall be entitled
to an additional abatement of Base Rent and Tenant’s percentage share of
Operating Expenses (in each case, solely with respect to the Substitution Space)
equal to seven (7) days of the sum of (i) the Base Rent payable for the
Substitution Space, in the amount of $974.25 per day, and (ii) Tenant’s
percentage share of Operating Expenses for the Substitution Space, prorated on a
per diem basis, for every thirty (30) day period between the actual Substitution
Effective Date and February 1, 2007 (the “Early Commencement Abated Rent”). By
way of example only, if in accordance with Section 8 below, the Substitution
Effective Date is October 1, 2006, then commencing as of January 1, 2007, Tenant
shall be entitled to twenty-one (21) days of Early Commencement Abated Rent in
an amount equal to $20,459.25 plus Tenant’s percentage share of Operating
Expenses for the Substitution Space that would otherwise be payable during such
21-day period. If Tenant defaults at any time during the original Term or the
Extended Term and fails to cure such default within any applicable notice and
cure period under the Lease, as amended hereby, all Abated Rent and any Early
Commencement Abated Rent shall immediately become due and payable. The payment
by Tenant of the Abated Rent and any Early Commencement Abated Rent in the event
of a default shall not limit or affect any of Landlord's other rights, pursuant
to the Lease, as amended hereby, or at law or in equity. Only Base Rent and
Tenant’s percentage share of Operating Expenses for the Substitution Space shall
be abated as set forth above, and Base Rent and Monthly Additional Rent for the
Original Premises, and all other Additional Rent payable pursuant to the Lease,
as amended hereby, shall remain as due and payable pursuant to the provisions of
the Lease, as amended hereby.

 
3

--------------------------------------------------------------------------------

 
 
(d) Commencing as of the first anniversary of the Substitution Effective Date
and continuing during each subsequent anniversary of the Substitution Effective
Date during the Substitution Space Term (each, an “Adjustment Date”), Base Rent
for the Substitution Space shall be adjusted in accordance with Paragraph 4(e)
of the Lease; provided that during such period, (i) the definition of
“Adjustment Date” set forth in Paragraph 4(e) of the Lease shall be deleted in
its entirety and replaced with the definition of Adjustment Date set forth in
this Section 3(d), and (ii) the definition of “Beginning Index” set forth in
Paragraph 4(e) of the Lease as to the first Adjustment Date of the Substitution
Space Term shall be amended to be the CPI Index most recently published prior to
the Substitution Effective Date. Notwithstanding the forgoing, if the Original
Premises Vacation Date is subsequent to the Extension Date, Base Rent for the
Original Premises shall be subject to adjustment pursuant to Paragraph 4(e) of
the Lease, without reference to the above set modifications with respect to the
definitions of Adjustment Date and Beginning Index.


4. Additional Security Deposit. No additional security deposit shall be required
in connection with this Amendment.


5. Tenant’s Percentage Share. For the period commencing with the Substitution
Effective Date and ending on the Extended Termination Date, Tenant’s percentage
share for the Premises is amended to be 3.81%.


6. Operating Expenses.  
 
(a) Original Premises. Until the Original Premises Vacation Date, Tenant shall
pay Monthly Additional Rent applicable to the Original Premises in accordance
with the terms of the Lease, as amended hereby.
 
(b) Substitution Space From Substitution Effective Date Through Extended
Termination Date. For the period commencing with the Substitution Effective Date
and ending on the Extended Termination Date, Tenant shall pay Monthly Additional
Rent applicable to the Substitution Space in accordance with the terms of the
Lease, as amended hereby.


7. Improvements to Substitution Space.
 
(a) Condition of Substitution Space. Tenant has inspected the Substitution Space
and agrees to accept the same “as is” without any agreements, representations,
understandings or obligations on the part of Landlord to perform any
alterations, repairs or improvements, except as may be expressly provided in
this Amendment. Tenant hereby acknowledges and agrees that Landlord shall have
no obligation to remove the vault currently existing in the Substitution Space.
Notwithstanding anything to the contrary set forth in the Lease, as amended
hereby, except to the extent caused by Tenant or any of the Tenant’s Agents, the
base Building electrical, heating, ventilation and air conditioning, mechanical
and plumbing systems servicing the Substitution Space shall be in good and
working order as of the date Landlord delivers possession of the Substitution
Space to Tenant. If the foregoing are not in good and working order as provided
above, Landlord shall be responsible for repairing or restoring same at its cost
and expense, provided that Tenant has delivered written notice thereof to
Landlord not later than thirty (30) days following the date substantially
completes the Tenant Improvements with respect to the Substitution Space.
Notwithstanding the foregoing, Tenant, and not Landlord, shall be responsible,
at its cost, for any repairs or the correction of any defects that arise out of
or in connection with the specific nature of Tenant’s business, the acts or
omissions of Tenant or any Tenant’s Agents, Tenant’s arrangement of any
furniture, equipment or other property in the Substitution Space, any repairs,
alterations, additions or improvements performed by or on behalf of Tenant
including the Tenant Improvements (defined below), and any design or
configuration of the Substitution Space created by or for Tenant which
specifically results in the need for such repair to the correction of such
defect in the base Building systems in the Substitution Space.

 
4

--------------------------------------------------------------------------------

 
 
(b) Responsibility for Improvements to Substitution Space. Tenant may perform
alterations and improvements to the Substitution Space in accordance with
Exhibit B attached hereto (the “Tenant Improvements”) and Tenant shall be
entitled to an improvement allowance in connection with such work as more fully
described in Exhibit B. Upon full execution of this Amendment by the parties
hereto, Tenant shall proceed with due diligence to obtain all permits and any
other required governmental approvals with respect to the Tenant Improvements so
long as such permits shall remain valid until the outside date that the
Substitution Space may be delivered to Tenant and Tenant may substantially
complete the Tenant Improvements in accordance with this Amendment.
Notwithstanding anything to the contrary set forth in the Lease, in the event
that as a result of the construction of any Standard Office Improvements
(defined below), any alterations, additions or improvements are necessary to
comply with Laws (as defined in Section 9(a) below) (collectively, the
“Compliance Modifications”) with respect to (i) the common areas of the
Building, including any base Building mechanical, electrical, plumbing or
fire/life safety systems (the “Common Areas”), or (ii) the Substitution Space,
Tenant shall not be required to perform such Compliance Modifications except as
provided below. Accordingly, except as provided below, in the event that, as a
result of the construction of any Standard Office Improvements, any Compliance
Modifications are required to the Common Areas or the Substitution Space to
comply with Laws, Landlord, at Landlord's expense (except to the extent properly
included in Operating Expenses), shall be responsible for performing such
Compliance Modifications, if any. Landlord shall have the right to contest any
alleged violation of Laws in good faith, including, without limitation, the
right to apply for and obtain a waiver or deferment of compliance, the right to
assert any and all defenses allowed by Law and the right to appeal any
decisions, judgments or rulings to the fullest extent permitted by Law.
Landlord, after the exhaustion of any and all rights to appeal or contest, will
make any Compliance Modifications necessary to comply with the terms of any
final order or judgment. Notwithstanding the foregoing, (i) Tenant, not
Landlord, shall be responsible for compliance with Title 24 of the California
Code of Regulations (“Title 24”) with respect to the Substitution Space and
shall perform any Compliance Modifications to the Substitution Space that are
required by Title 24, and (ii) Tenant, not Landlord, shall perform at its sole
cost any Compliance Modifications related to (A) any Tenant Improvements that do
not constitute Standard Office Improvements, and (B) any future alterations,
additions or improvements performed by or on behalf of Tenant. As used herein
“Standard Office Improvements” shall mean the Tenant Improvements described on
the Space Plans (as defined in Exhibit B), as of the date of this Amendment and
any other Tenant Improvements that are Building standard office improvements
substantially the same as the Tenant Improvements shown on the Space Plans as of
the date hereof and approved by Landlord in accordance with Exhibit B. Nothing
contained herein shall be deemed to modify, diminish or excuse Tenant’s
obligation to perform the Tenant Improvements in compliance with Laws and
otherwise in accordance with Exhibit B.


8. Early Availability. Tenant acknowledges that the Substitution Space is
currently leased by Landlord (as successor in interest to CM Capital
Corporation) to Citibank (West), FSB (“Citibank”) pursuant to the terms of a
lease dated January 2, 1997, as the same may be amended from time to time (the
“Existing Lease”). Notwithstanding anything herein to the contrary, if the
Existing Lease terminates (or Citibank’s right to possession is terminated)
prior to its stated expiration date, Landlord, at its option, may provide Tenant
with written notice of such prior termination (the “Prior Termination Notice”).
If Landlord provides Tenant with a Prior Termination Notice, the Substitution
Effective Date shall be accelerated to be the date Landlord delivers possession
of the Substitution Space to Tenant; provided that notwithstanding the
foregoing, in no event shall the Substitution Effective Date be earlier than the
date that is the later of (a) June 1, 2006 or (b) sixty (60) days following the
date Landlord delivers a Prior Termination Notice to Tenant.

 
5

--------------------------------------------------------------------------------

 
 
9. Signage.
 
(a) As of the Substitution Effective Date, Tenant shall remove, at its sole cost
and expense, its existing sign located on the Building (the “Existing Sign”)
and, upon removal of Citibank’s signs by Landlord at its sole cost, install new
signs (collectively, the “Building Signage”) on to the portions of the Building
in which Citibank’s signs are currently located, as depicted on Exhibit C-1
attached hereto (the “Substitution Space Sign Location”), which removal and
installation shall be subject to the terms of this Section 9. The general
approved sign specifications for the New Signs are set forth on Exhibit C-2
attached hereto. The exact location of the Building Signage shall be subject to
all applicable federal, state and local laws, ordinances, codes, rules and
regulations (collectively, “Laws”) and Landlord’s prior written approval (if the
location or specifications must be changed to comply with such Laws), which
approval shall not be unreasonably withheld, provided that the location does not
unreasonably detract from the first-class quality of the Building. Such right to
Building Signage is personal to Tenant (and any bank to which Tenant assigns the
Lease with Landlord’s approval pursuant to Paragraph 14 of the Lease (a
“Bank Transferee”)) and is subject to the following terms and conditions: (i)
Tenant shall submit plans and drawings for the Building Signage to the City of
Palo Alto and to any other public authorities having jurisdiction and shall
obtain written approval from each such jurisdiction prior to installation, and
shall fully comply with all applicable Laws; (ii) Tenant shall, at Tenant’s sole
cost and expense, design, construct and install the Building Signage; (iii) the
Building Signage shall be subject to Landlord’s prior written approval (except
for such approval that has been granted above), which shall not be unreasonably
withheld or delayed; and (iv) Tenant shall maintain the Building Signage in good
condition and repair, and all costs of maintenance and repair shall be borne by
Tenant. Maintenance shall include, without limitation, cleaning at reasonable
intervals. Tenant shall be responsible for any electrical energy used in
connection with the Building Signage. Tenant must adhere to Landlord’s Building
rules as previously agreed to regarding the installation of the Building Signage
(i.e. Building Signage shall not be attached directly onto the Building exterior
granite). At Landlord’s option, Tenant’s right to the Building Signage may be
revoked and terminated upon occurrence of any of the following events: (A)
Tenant shall be in default under the Lease beyond any applicable cure period;
(B) Tenant occupies less than the entire Premises (unless Tenant or a Bank
Transferee occupies the balance of the Premises); or (C) the Lease shall
terminate or otherwise no longer be in effect. 
 
(b) Tenant shall promptly repair, at its sole cost and expense, any damage to
the Building as a result of Tenant’s removal of the Existing Sign and restore
the Building to its condition existing prior to the installation of the Existing
Sign; provided, however, Tenant need not replace the mullions to which the
Existing Sign is attached as long as Tenant shall reasonably patch the screw
holes in such mullions which were used to attach the Existing Sign. Upon the
expiration or earlier termination of the Lease or at such other time that
Tenant’s signage rights are terminated pursuant to the terms hereof, if Tenant
fails to remove the Exiting Sign and/or the Building Signage and repair the
Building in accordance with the terms of this Section, Landlord shall have the
right, but not the obligation, to cause the Existing Sign and/or the Building
Signage, as applicable, to be removed from the Building and the Building to be
repaired and restored to the condition which existed prior to the installation
of the Existing Sign and/or Building Signage (including, if necessary, the
replacement of any precast concrete panels if Tenant made holes in such panels),
as applicable. Such work shall be performed at the sole cost and expense of
Tenant and otherwise in accordance with the Lease, as amended hereby, without
further notice from Landlord notwithstanding anything to the contrary contained
in the Lease, as amended hereby; provided, however, that the mullions to which
the Existing Sign and/or the Building Signage is attached shall not be replaced
and the screw holes in such mullions which were used to remove and/or attach the
Existing Sign and/or the Building Signage shall be reasonably patched). Tenant
shall pay all costs and expenses for such removal and restoration within five
(5) days following delivery of an invoice therefor.

 
6

--------------------------------------------------------------------------------

 
 
(c) The rights provided in this Section 9 shall be non-transferable, except to a
Bank Transferee, unless otherwise agreed by Landlord in writing in its sole
discretion.
 
10. Parking.
 
(a) Effective as of the Substitution Effective Date, the number of non-exclusive
parking spaces in the parking garage for the Building (the “Parking Garage”)
allocated to Tenant pursuant to the Lease shall be amended to be eighteen (18)
unreserved parking spaces on levels B, C and C1 (the “General Parking Spaces”).
Upon not less than thirty (30) days prior written notice to Landlord and subject
to Tenant’s obligation to pay any monthly charge for such reserved spaces as set
forth below, Tenant may exchange (i) up two (2) of the Paid General Parking
Spaces (defined below) for up to two (2) reserved parking spaces on level B-1 of
the Parking Garage, as depicted on Exhibit D attached hereto (the “Level B-1
Reserved Spaces”) and (ii) up to four (4) Paid General Parking Spaces for up to
four (4) reserved parking spaces on level A (“Level A Reserved Spaces”). The
Level B-1 Reserved Spaces and the Level A Reserved Spaces are collectively
referred to herein as the “Reserved Spaces”. The parking spaces allocated to
Tenant hereunder are collectively referred to as the “Parking Spaces”). Tenant’s
use of the Parking Spaces shall be in common with other tenants of the Building
and tenants of the building located adjacent to the Building (subject to
Tenant’s rights with respect to any Reserved Spaces), upon reasonable terms and
conditions as may be established from time to time by Landlord. During the
Substitution Space Term, there shall be no charge for Tenant’s use of seven (7)
of the General Parking Spaces. Tenant shall pay as Additional Rent the standard
rate for the remaining eleven (11) General Parking Spaces (“Paid General Parking
Spaces”) (or so many thereof that are not exchanged for Reserved Space in
accordance with this Section) and for any Level A Reserved Spaces and Level B-1
Reserved Spaces. The current rate for the General Parking Spaces is $100.00 per
month per Parking Space, $110.00 per month per Level B-1 Reserved Space, and
$120.00 per month per Level A Reserved Space, subject to adjustment from time to
time, which amount shall be payable by Tenant to Landlord or any third party
operator of the Parking Garage, as applicable, without demand, offset, or
deduction. Tenant shall be entitled to designate any Level A Reserved Spaces as
“visitor” spaces for Tenant’s visitors, provided that the design, size, color
and location of any signage identifying such visitor spaces shall be subject to
Landlord’s prior written approval, which approval shall not be unreasonably
withheld.
 
(b) Landlord reserves the right in its discretion to determine whether the
Parking Garage is becoming crowded and to allocate and assign the previously
unassigned parking spaces among Tenant and the other tenants or to restrict the
use of certain parking spaces for certain tenants; provided, however, except as
required by applicable Laws or in the event of a casualty or a taking by eminent
domain, the foregoing reconfigurations of the Parking Garage will not reduce the
number of Parking Spaces allocated to Tenant hereunder or the location of any
Reserved Spaces. Landlord shall have no responsibility or liability to Tenant
for (i) any use, occupancy, or misuse (including but not limited to any
overnight parking) by others of any parking spaces in the Parking Garage,
including but not limited to those spaces assigned to Tenant, if any, (ii) any
personal injuries or death arising out of any matter relating to the Parking
Garage, or (iii) loss or damage to any property (including any loss or damage to
any motor vehicle or the contents thereof due to theft, vandalism or accident)
arising from or related to use of the Parking Garage by Tenant and Tenant’s
Agents. Landlord reserves the right to assign specific parking spaces and to
reserve parking spaces (other than the Reserved Spaces, if any) for visitors,
small cars, persons with disabilities, and for other tenants or third parties
from time to time and neither Tenant nor Tenant’s Agents shall park in any
location designated by Landlord for such purposes. Landlord reserves the right
to establish in the rules and regulations for the Parking Garage and impose
reasonable fines for any violation of the rules and regulations relating to
parking by Tenant or any of Tenant’s Agents. Tenant shall promptly pay, upon
written demand by Landlord, any fine so established from time to time by
Landlord for any violation of the rules and regulations relating to parking by
Tenant or any of Tenant’s Agents. In the event Tenant surrenders any or all of
the Parking Spaces under the Lease, as amended hereby, during the Extended Term,
Tenant shall have no further right under the Lease, as amended hereby, to use
such Parking Spaces. Tenant hereby acknowledges and agrees that expenses related
to the Parking Garage are specifically included in Operating Expenses and such
expenses are not offset by Landlord in any way by any charges or fees paid by
Tenant or other tenants or guests in the Building to Landlord.

 
7

--------------------------------------------------------------------------------

 


11. ATM. Following the Substitution Effective Date, Tenant shall have the right,
subject to the provisions hereof, to install and operate, at Tenant’s sole cost
and expense, one (1) “point-of-sale” electronic fund transfer processing system
utilizing debit and credit cards (which system together will all related
equipment, wiring, accessories and identifying signage, shall hereinafter be
defined individually as an “ATM”) in a location where Citibank’s ATM is
currently located, as depicted on Exhibit C-1 attached hereto. Landlord shall
use commercially reasonable efforts to remove Citibank’s ATM on or before the
date that is thirty (30) days following the Substitution Effective Date and
Tenant shall have no right to install the ATM until Citibank’s ATM is so
removed.
 
(a) Compliance with Paragraph 6. The installation of the ATM shall comply with
the provisions of Paragraph 6 of the Lease and this Section 11; provided,
however, that Tenant shall be required to provide at least sixty (60) days’
prior written notice to Landlord of Tenant’s proposed installation of the ATM.
Tenant shall reimburse Landlord for any reasonable costs associated with
Landlord’s review and supervision of Tenant’s plans and specifications and the
installation of the ATM.
 
(b) Permits and Approvals; Compliance with Laws; Taxes. Tenant shall, at
Tenant’s sole cost and expense, obtain all necessary federal, state and local
permits, licenses and approvals before installing the ATM. Tenant shall, at
Tenant’s sole cost and expense, comply with all Laws, applicable to the
installation, use and operation of the ATM, including, without limitation, the
Americans With Disabilities Act. Tenant shall pay all real property, personal
property and any other taxes or fees assessed or imposed in connection with the
ATM or the use thereof.
 
(c) Maintenance. Tenant shall maintain, at Tenant’s sole cost and expense, the
ATM, the areas in the immediate vicinity thereof to the extent such maintenance
is required as a result of the use of the ATM and the ATM Signage (as defined
below) in a clean, first-class condition and shall service the ATM and fill it
with necessary cash and supplies. Tenant shall also clean its ATM supplies in
the immediate area of the ATM if they are discarded by users of the ATM.
Landlord shall have no responsibility for the ATM and shall not be liable for
any damage or disruption to it however caused, including without limitation, due
to a disruption in electrical or telecommunications service. 

 
8

--------------------------------------------------------------------------------

 
 
(d) Signage. Subject to Landlord’s prior written approval (which shall not be
unreasonably withheld), and subject to obtaining any permits or governmental or
quasi-governmental approvals required for such signage, Tenant shall be
permitted to install, at Tenant’s sole cost and expense, reasonable and
customary signage at the ATM (the “ATM Signage”).
 
(e) Access to ATMs’ Security. Tenant’s employees shall be permitted access to
the ATM only during normal business hours for the Building (or other times in
the case of an emergency pursuant to customary practices of Landlord for the
same), as the same may be established by Landlord from time to time. Tenant
shall provide all security measures that are customary for similar facilities in
the vicinity of ATM, including, without limitation, mirrors, surveillance
cameras, door locks and adequate lighting, as may be applicable. Tenant shall
pay any reasonable costs incurred by Landlord, including the costs of retaining
consultants, in connection with reviewing and approving Tenant’s security
measures.
 
(f) Restriction or Discontinuance of ATM. Landlord may restrict the hours of
operation of the ATM or require Tenant to temporarily discontinue service in
connection with Landlord’s maintenance and repair of the Building, or if
necessary in Landlord’s good faith and reasonable judgment for the security of
the Building or its occupants or contents, without such action being deemed an
eviction of Tenant or a disturbance of Tenant’s use of the Premises or entitling
Tenant to any abatement of rental or other monies.
 
(g) Indemnification. Tenant shall be responsible for assuring that the
installation, maintenance, operation, use and removal of the ATM shall in no way
damage any portion of the Building. Tenant agrees to be responsible for any
damage or loss caused to the Building, or any of its occupants or contents, in
connection with the installation, maintenance, operation, use or removal of the
ATM and Tenant agrees to indemnify, defend and hold harmless Landlord and
Landlord’s Agents from all liabilities, obligations, damages, penalties, claims,
costs, charges and expenses, including, without limitation, reasonable
architects’, consultants and attorneys’ fees (if and to the extent permitted by
law), which may be imposed upon, incurred by, or asserted against Landlord or
any of the Landlord’s Agents in connection with the installation, maintenance,
operation, use or removal of the ATM. If for any reason, the installation or use
of the ATM shall result in an increase in the amount of the premiums for any
insurance coverage maintained by landlord on the building, then Tenant shall be
liable for the full amount of any such reasonably documented and actual
increase; provided that in the event Landlord requires Tenant to pay the cost of
such increase in insurance premiums pursuant to this Section, Landlord will not
discriminate against Tenant in comparison with any other tenant with an ATM
located at the Building.
 
(h) Insurance. Tenant shall cause the insurance policies required to be
maintained by Tenant pursuant to the Lease, as amended hereby, to cover the ATM.
 
(i) Removal. Tenant shall, at Tenant’s sole cost and expense, remove the ATM
prior to the expiration or earlier termination of the Extended Term, as may be
further extended, and restore the affected areas to their previous condition,
reasonable wear and tear excepted, and the provisions of Paragraph 6 of the
Lease shall apply with respect to Tenant’s repair and restoration obligations
described herein. Notwithstanding the foregoing to the contrary, Tenant shall
repair any damage caused by such removal, including the patching of any walls
and holes to match, as closely as possible, the color surrounding the areas
where the ATM was installed.

 
9

--------------------------------------------------------------------------------

 
 
(j) No Representations. Landlord makes no representations as to the suitability
of the Building for the ATM, whether or not an ATM may be installed under
applicable zoning ordinances or other laws, or to the safety or security of the
Building and how the same would be affected by the installation of the ATM.


12. Holding Over. If Tenant continues to occupy the Original Premises after the
Original Premises Vacation Date (except as expressly provided in Section 1(b)
with respect to a Force Majeure Event), occupancy of the Original Premises
subsequent to the Original Premises Vacation Date shall be considered a holding
over and the provisions of Paragraph 23 of the Lease shall apply. No holding
over by Tenant in the Original Premises or payments of money by Tenant to
Landlord after the Original Premises Vacation Date shall be construed to prevent
Landlord from recovery of immediate possession of the Original Premises by
summary proceedings or otherwise. Tenant shall indemnify, defend and hold
Landlord harmless from and against any and all claims made by any other tenant
or prospective tenant against Landlord for delay by Landlord in delivering
possession of the Original Premises to such other tenant or prospective tenant.


13. Option to Renew. During the Extended Term, Tenant shall continue to have the
option to renew the Term of the Lease in accordance with and subject to the
terms and conditions set forth in Paragraph 41 of the Lease; provided that (a)
the definition of the “Extension Term” set forth in Paragraph 41 of the Lease is
hereby amended to be a period of seven (7) years commencing upon the expiration
of the Extended Term (the “Second Extension Term”), (b) all references to
“Extension Term” set forth in Paragraph 41 of the Lease are hereby amended to
mean and refer to the Second Extension Term, (c) notwithstanding anything to the
contrary set forth in Paragraph 41 of the Lease, Tenant shall deliver its
Exercise Notice not earlier than twelve (12) full calendar months prior to the
expiration of the Extended Term and not less than ten (10) full calendar months
prior to the expiration of the Extended Term, and (d) no provisions relating to
the initial delivery of the Substitution Space to Tenant (including, without
limitation, any Landlord construction obligations or tenant improvement
allowance provisions) shall be applicable to the Second Extension Term.
Notwithstanding anything to the contrary set forth in the Lease, Tenant’s
renewal option pursuant to this Section 13 shall be personal to the originally
named Tenant hereunder and to a Bank Transferee so long as such Bank Transferee
shall have a net worth which is at least equal to the greater of Tenant's net
worth at the date of this Amendment or Tenant's net worth as of the day prior to
the assignment of the Lease to such Bank Transferee.


14.
Other Pertinent Provisions. Landlord and Tenant agree that, effective as of the
date of this Amendment, the Lease shall be amended in the following additional
respects:

 

 
(a)
Waivers. 

(i) Tenant hereby waives any and all rights under and benefits of Section 1950.7
(Security Deposit) of the California Civil Code, and Section 1265.130
(Condemnation) of the California Code of Civil Procedure, or any similar or
successor Laws now or hereinafter in effect.


(ii) TENANT HEREBY WAIVES ANY AND ALL RIGHTS CONFERRED BY SECTION 3275 OF THE
CIVIL CODE OF CALIFORNIA AND BY SECTIONS 1174 (C) AND 1179 OF THE CODE OF CIVIL
PROCEDURE OF CALIFORNIA AND ANY AND ALL OTHER LAWS AND RULES OF LAW FROM TIME TO
TIME IN EFFECT DURING THE LEASE TERM, AS AMENDED HEREBY, PROVIDING THAT TENANT
SHALL HAVE ANY RIGHT TO REDEEM, REINSTATE OR RESTORE THIS LEASE FOLLOWING ITS
TERMINATION BY REASON OF TENANT’S BREACH. TENANT ALSO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY LITIGATION
ARISING OUT OF OR RELATING TO THE LEASE, AS HEREBY AMENDED.

 
10

--------------------------------------------------------------------------------

 
 
(b) Remedies. Paragraph 18(c) of the Lease is hereby amended to add the
following after the first sentence thereof: “Landlord shall have the remedy
described in California Civil Code Section 1951.4 (“Landlord may continue this
Lease in effect after Tenant’s breach and abandonment and recover Rent as it
becomes due, if Tenant has the right to sublet or assign, subject only to
reasonable limitations”), or any successor code section.”
 
(c) Existing Tenant Improvements. Tenant hereby acknowledges that Landlord has
fulfilled all of its obligations with respect to the tenant improvement work set
forth in Paragraph 38 of the Lease.
 
(d) Deletions. Paragraph 37 (Termination Right) and Paragraph 39 (Right of First
Offer) of the Lease are hereby deleted in their entireties and shall be of no
further force and effect.
 
(e) CPI Notice Contest. The seventh (7th) sentence of Paragraph 4(e) of the
Lease is hereby deleted in its entirety and replaced with the following: “Unless
Tenant notifies Landlord of Tenant’s objection to the Base Rent set forth in an
Adjustment Notice within thirty (30) days after delivery thereof, Tenant shall
be deemed to have accepted the correctness of Landlord’s determination of the
Base Rent.”
 
(f) Alterations. Notwithstanding anything to the contrary contained in Paragraph
6(b) of the Lease, as of the Original Premises Vacation Date, Landlord will not
require Tenant to remove any of the alterations, improvements or changes
currently existing in the Original Premises other than the safe currently
located therein. In addition, Tenant shall have no obligation to remove any of
the Tenant Improvements in the Substitution Space described on the Space Plans
as of the date hereof or to remove the vault currently located in the
Substitution Space. With respect to any Tenant Improvements constructed by
Tenant pursuant to Exhibit B attached hereto that are not described on the Space
Plans as of the date hereof, notwithstanding anything to the contrary contained
in Paragraph 6(b) of the Lease, so long as Tenant’s written request for consent
for such Tenant Improvements expressly requests that Landlord inform Tenant
whether Landlord shall require such Tenant Improvements to be removed at the
expiration or earlier termination of the Lease, at the time Landlord gives its
consent for the Tenant Improvements, if it so does, Tenant shall also be
notified whether or not Landlord will require that the Tenant Improvements (or
any portion thereof) be removed upon the expiration or earlier termination of
the Lease. If Tenant’s written notice strictly complies with the foregoing and
if Landlord fails to notify Tenant whether Tenant shall be required to remove
the subject Tenant Improvements at the expiration or earlier termination of the
Lease within ten (10) business days following Tenant’s request, it shall be
assumed that Landlord shall require the removal of such Tenant Improvements,
except as otherwise agreed to in writing by Landlord. Notwithstanding the
foregoing, Tenant may, within ten (10) days following the expiration of the ten
(10) business day period described above, provide to Landlord a second written
notice which shall comply with the requirements stated above in this Section. If
Tenant’s second written notice strictly complies with the terms of this Section
and if (a) Landlord fails to notify Tenant within five (5) business days of
Landlord’s receipt of such second written notice whether Tenant shall be
required to remove the subject Tenant Improvements at the expiration or earlier
termination of the Lease, and (b) the subject Tenant Improvements are Building
standard office improvements substantially similar to the Tenant Improvements
described on the Space Plans as of the date hereof, Tenant shall not be require
to remove the subject Tenant Improvements at the expiration or earlier
termination of the Lease.

 
11

--------------------------------------------------------------------------------

 
 
(g) Insurance. Paragraph 8 of the Lease is hereby deleted in its entirety and
replaced by the following:
 

 
“8.
Insurance.

 
(a) Tenant shall maintain in full force and effect at all times during the Term
(including any extension(s)), at its own expense, for the protection of Tenant
and Landlord, as their interests may appear, policies of insurance issued by a
responsible carrier or carriers reasonably acceptable to Landlord, which afford
the following coverages: (i) Workers’ Compensation and occupational disease
insurance, employee benefit insurance or any other insurance in the statutory
amounts required by the laws of the state in which the Building is located, with
broad form all-states endorsement and employer’s liability insurance with a
limit of $1,000,000.00 for each accident; (ii) Commercial General Liability
insurance with respect to the Premises and the business operated by Tenant and
any subtenants, licenses and concessionaires of Tenant, including coverage for
bodily injury, personal injury and death, property damage and contractual
liability recognizing provisions of this Lease written on an occurrence form
with limits of not less than $1,000,000.00 for each occurrence and $3,000,000.00
general aggregate per location, naming Landlord, Landlord’s Agents, and
Landlord’s lender as additional insureds; (iii) Automobile Liability Policy,
covering all owned, non-owned, borrowed or hired vehicles, including loading and
unloading thereof, with a combined single limit of $1,000,000 for bodily injury
and property damage arising out of ownership, maintenance or use of any auto;
(iv) “All Risk” insurance against fire with extended coverage, vandalism,
malicious mischief and all risk endorsements (Special Form), including
terrorism, in an amount adequate to cover the full replacement value of all
alterations, improvements and additions to the Premises made by or on behalf of
Tenant, including the Tenant Improvements, Tenant’s personal property, fittings,
installations, decorations, alterations, betterments, contents and signs, plate
glass for all plate glass at the Premises and any other personal property in or
on the Premises in the event of fire or other casualty; (v) Business
Interruption insurance sufficient to reimburse Tenant for direct or indirect
costs (including rental obligations) and loss of income attributable to all
events/perils or to prevention of access to the Premises or to the Property as a
result of such perils; and (vi) Business Interruption insurance (including Extra
Expense) fully compensating for the amount of charges and additional rent owned
to Landlord by Tenant for a period of not less than twelve (12) months. Tenant’s
insurance pursuant to clause (iv) above shall be in the full amount of the
replacement cost, reviewed on an annual basis to account for inflation, and
shall name Landlord, Landlord’s Agents and Landlord’s lender as additional
insureds.
 
(b) All insurance shall be in a form reasonably satisfactory to Landlord. All
policies shall consist of “occurrence” based coverage, without provision for
subsequent conversion to “claims” based coverage. All policies required by
Paragraph 8(a) shall be carried with companies that have a general policy
holder’s rating of not less than “A” and a financial rating of not less than
Class “X” in the most current edition of Best’s Insurance Reports and shall not
provide for a deductible under co-insurance provision in excess of $10,000.00.
All policies required by Paragraph 8(a) shall provide that the policies shall
not be subject to reduction or cancellation except after at least thirty (30)
days’ prior written notice to Landlord, and they shall be primary as to
Landlord. If Tenant fails to procure and maintain the insurance required
hereunder, Landlord may, but shall not be required to, order such insurance at
Tenant’s expense and Tenant shall reimburse Landlord for the same. Such
reimbursement shall include all sums incurred by Landlord, including reasonable
attorneys’ fees. Landlord makes no representation that the limits of liability
specified to be carried by Tenant under the terms of this Lease are adequate to
protect Tenant or Landlord, and in the event Tenant believes that any such
insurance coverage called for under this Lease is insufficient, Tenant shall
provide, at its own expense, such additional insurance as Tenant deems adequate.
Tenant shall give prompt written notice to Landlord in the case of a casualty,
accident or repair needed in the Property.

 
12

--------------------------------------------------------------------------------

 
 
(c) Landlord shall keep in force throughout the Term General Liability coverage
for the common areas of the Building in such amounts and with such deductibles
as Landlord determines from time to time in accordance with sound and reasonable
risk management principles and Special Form Property coverage for the Building
at 100% of replacement cost. The carrying of the insurance described herein
shall in no way be interpreted as relieving Tenant of any responsibility or
liability under this Lease. The cost of all such insurance is included in
Operating Expenses. Notwithstanding anything to the contrary contained in this
Lease, Landlord, on its own behalf and on behalf of Landlord’s Agents, hereby
waives all rights of recovery against Tenant on account of loss and damage
occasioned to Landlord and Landlord’s Agents for its property or the property of
others under its control to the extent that such loss or damage is insured
against (or required to be insured against pursuant to this Lease) under any
insurance policies which may be in force at the time of such loss or damage
provided that such waiver by Landlord shall not extend to the amount of any
reasonable deductibles on any insurance coverage carried by Landlord. Tenant
hereby waives all rights of recovery against Landlord and Landlord’s Agents on
account of loss and damage occasioned to Tenant or its property or the property
of others under its control to the extent that such loss or damage is insured
against (or required to be insured against pursuant to this Lease) under any
insurance policies which may be in force at the time of such loss or damage.
Tenant and Landlord shall, upon obtaining policies of insurance required
hereunder, give notice to the insurance carrier that the foregoing mutual waiver
of subrogation is contained in this Lease and Tenant and Landlord shall cause
each insurance policy obtained by such party to provide that the insurance
company waives all right of recovery by way of subrogation against either
Landlord and Landlord’s Agents or Tenant in connection with any damage covered
by such policy.”
 
(h) Insurance Certificate. Not later than thirty (30) days prior to the
Substitution Effective Date, Tenant shall provide Landlord with a certificate of
insurance evidencing that the Substitution Space is covered by Tenant’s
insurance required pursuant to Paragraph 8 of the Lease, as amended pursuant to
Section 14(g) above, and thereafter as necessary to assure that Landlord always
has current certificates evidencing Tenant’s insurance.
 
(i) Maintenance. Subject to the limitation set forth in the second sentence of
Paragraph 9(a) of the Lease, in addition to Landlord’s maintenance obligations
pursuant to such paragraph, Landlord shall maintain the structural parts of the
Building (of which the Premises is a part), which structural parts include only
the foundation and the roof of the Building and, except to the extent any repair
is caused by the acts of omissions of Tenant or any Tenant’s Agents, the
subflooring and load bearing walls of the Building and the Premises. The cost of
such maintenance shall be included in Operating Expenses to the extent permitted
pursuant to the terms of the Lease.
 
(j) Destruction of Premises. The second to the last sentence of Paragraph 12(b)
of the Lease is hereby deleted in its entirety and replaced by the following:

 
13

--------------------------------------------------------------------------------

 
 
“If Landlord determines that the repair and restoration work to be performed by
Landlord in accordance with Paragraph 12(a) hereof cannot, as reasonably
estimated by Landlord (the “Completion Estimate”), be completed such that the
Premises or any Common Areas necessary to provide access to the Premises cannot
be made tenantable within one hundred eighty (180) days from the date the repair
is started, then Tenant shall have the right to terminate this Lease upon
written notice to the other within ten (10) days after receipt of the Completion
Estimate. Tenant, however, shall not have the right to terminate this Lease if
the Casualty was caused by the negligence or intentional misconduct of Tenant or
any Tenant’s Agents. In addition, Tenant shall have the right to terminate this
Lease if: (a) a substantial portion of the Premises has been damaged by fire or
other casualty and such damage cannot reasonably be repaired (as reasonably
determined by Landlord) within sixty (60) days after Landlord’s receipt of all
required permits to restore the Premises; (b) there is less than one (1) year of
the Term remaining on the date of such casualty; (c) the casualty was not caused
by the negligence or willful misconduct of Tenant or Tenant’s Agents; and
(d) Tenant provides Landlord with written notice of its intent to terminate
within thirty (30) days after the date of the fire or other casualty. If neither
party exercises the right to terminate this Lease in accordance with this
Paragraph 12(b), Landlord shall repair such damage and restore the Building and
the Premises in accordance with Paragraph 12(a) hereof and this Lease shall,
subject to Paragraph 12(a) hereof, remain in full force and effect.”


(k) Capital Improvements. Notwithstanding anything to the contrary set forth in
the Lease, Operating Expenses shall not include any capital improvements except
for those capital improvements expressly included in Operating Expenses pursuant
to Paragraph 34(b) of the Lease.


18.
Miscellaneous.

 
(a) This Amendment, including Exhibits A (Outline and Location of Substitution
Space), B (Tenant Alterations), B-1 (Space Plans), C-1 and C-2 (Location of
Building Signage and ATM) and D (Location of Reserved Spaces) attached hereto,
sets forth the entire agreement between the parties with respect to the matters
set forth herein. There have been no additional oral or written representations
or agreements. Under no circumstances shall Tenant be entitled to any rent
abatement, improvement allowance, leasehold improvements, or other work to the
Premises, or any similar economic incentives that may have been provided Tenant
in connection with entering into the Lease, unless specifically set forth in
this Amendment.
 
(b) Except as herein modified or amended, the provisions, conditions and terms
of the Lease shall remain unchanged and in full force and effect.
 
(c) In the case of any inconsistency between the provisions of the Lease and
this Amendment, the provisions of this Amendment shall govern and control.
 
(d) Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant. Landlord
shall not be bound by this Amendment until Landlord has executed and delivered
the same to Tenant.
 
(e) The capitalized terms used in this Amendment shall have the same definitions
as set forth in the Lease to the extent that such capitalized terms are defined
therein and not redefined in this Amendment.

 
14

--------------------------------------------------------------------------------

 
 
(f) Tenant hereby represents to Landlord that Tenant has dealt with no broker in
connection with this Amendment other than Colliers International representing
Landlord. Tenant agrees to indemnify and hold Landlord, its members, principals,
beneficiaries, partners, officers, directors, employees, mortgagee(s) and
agents, and the respective principals and members of any such agents
(collectively, the “Landlord Related Parties”) harmless from all claims of any
brokers claiming to have represented Tenant in connection with this Amendment.
 
(g) Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.
 
(h) Redress for any claim against Landlord under the Lease and this Amendment
shall be limited to and enforceable only against and to the extent of Landlord’s
interest in the Building (as defined in the Lease). The obligations of Landlord
under the Lease, as amended, are not intended to and shall not be personally
binding on, nor shall any resort be had to the private properties of, any of its
trustees or board of directors and officers, as the case may be, its property
manager, the general partners thereof, or any beneficiaries, stockholders,
employees, or agents of Landlord or the property manager.
 
[SIGNATURE PAGE FOLLOWS]

 
15

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Landlord and Tenant have entered into and executed this
Amendment as of the date first written above.
 
LANDLORD:
TENANT:            
PAOC, LLC,
a Delaware limited liability company 
BRIDGE BANK OF SILICON VALLEY N.A.,
a federally chartered national bank
           
By:
    
By:
                
Name:
    
Name:
                
Title:
   
Title:
                
Dated:
 ______________________________, 2006
Dated:
____________________________, 2006                                              
             

 
 
16

--------------------------------------------------------------------------------

 
 
EXHIBIT A


OUTLINE AND LOCATION OF SUBSTITUTION SPACE

 
A-1

--------------------------------------------------------------------------------

 
 
EXHIBIT B


TENANT IMPROVEMENTS


1.
Tenant, following the later of (i) full and final execution and delivery of the
Amendment to which this Exhibit is attached and all prepaid rental and insurance
certificates required under the Amendment and (ii) the Substitution Effective
Date, shall have the right to perform Tenant Improvements to the Substitution
Space. The Substitution Space is referred to herein as the “Premises.”
Notwithstanding the foregoing, Tenant and its contractors shall not have the
right to perform the Tenant Improvements in the Premises unless and until Tenant
has complied with all of the terms and conditions of Paragraph 6 of the Lease,
including, without limitation, approval by Landlord of the final plans for the
Tenant Improvements and the contractors to be retained by Tenant to perform such
Tenant Improvements. Landlord approves the space plans attached as Exhibit B-1
(the “Space Plans”). Tenant shall be responsible for all elements of the design
of Tenant’s plans (including, without limitation, compliance with Law,
functionality of design, the structural integrity of the design, the
configuration of the premises and the placement of Tenant’s furniture,
appliances and equipment), and Landlord’s approval of Tenant’s plans shall in no
event relieve Tenant of the responsibility for such design. Tenant’s plans for
the Substitution Space shall include any safe, fireproof files night drop vault.
The plans shall also include the ATM if Tenant desires to install the ATM in
connection with the Tenant Improvements (subject to the terms and conditions set
forth in Section 11 of the Amendment); otherwise Tenant shall comply with the
terms of the Amendment and the Lease at such time that Tenant might desire to
install the ATM. The parties agree that Landlord’s approval of the general
contractor to perform the Tenant Improvements shall not be considered to be
unreasonably withheld if any such general contractor (a) does not have trade
references reasonably acceptable to Landlord, (b) does not maintain insurance as
required pursuant to the terms of this Lease, (c) does not have the ability to
be bonded for the work in an amount of no less than 150% of the total estimated
cost of the Tenant improvements, (d) does not provide current financial
statements reasonably acceptable to Landlord, or (e) is not licensed as a
contractor in the state/municipality in which the Premises is located. Tenant
acknowledges the foregoing is not intended to be an exclusive list of the
reasons why Landlord may reasonably withhold its consent to a general
contractor. Notwithstanding the foregoing, Landlord hereby approves SC Builders
as the general contractor for the Tenant Improvements.



2.
Provided Tenant is not in default under the Lease as amended, Landlord agrees to
contribute the sum of $201,425.00 (i.e., $35.00 per useable square foot of the
Premises) (the “Allowance”) toward the cost of performing the Tenant
Improvements. The Allowance may only be used for the cost of preparing design
and construction documents and mechanical and electrical plans for the Tenant
Improvements and for hard costs in connection with the Tenant Improvements. The
Allowance shall be paid to Tenant or, at Landlord’s option, to the order of the
general contractor that performed the Tenant Improvements, within thirty (30)
days following receipt by Landlord of (a) receipted bills covering all labor and
materials expended and used in the Tenant Improvements; (b) a sworn contractor’s
affidavit from the general contractor and a request to disburse from Tenant
containing an approval by Tenant of the work done; (c) full and final waivers of
lien; (d) as-built plans of the Tenant Improvements; and (e) the certification
of Tenant and its architect that to the best of their knowledge after due
inquiry, the Tenant Improvements have been installed in accordance with the
approved plans, and in accordance with applicable laws, codes and ordinances.
The Allowance shall be disbursed in the amount reflected on the receipted bills
meeting the requirements above. Notwithstanding anything herein to the contrary,
Landlord shall not be obligated to disburse any portion of the Allowance during
the continuance of an uncured default under the Lease, and Landlord’s obligation
to disburse shall only resume when and if such default is cured.


 
B-1

--------------------------------------------------------------------------------

 
 
3.
In no event shall the Allowance be used for the purchase of equipment, furniture
or other items of personal property of Tenant. If Tenant does not submit a
request for payment of the entire Allowance to Landlord in accordance with the
provisions contained in this Exhibit by the later of (a) December 31, 2007 and
(b) the date that is twelve (12) months following the Substitution Effective
Date, any unused amount shall accrue to the sole benefit of Landlord, it being
understood that Tenant shall not be entitled to any credit, abatement or other
concession in connection therewith. Tenant shall be responsible for all
applicable state sales or use taxes, if any, payable in connection with the
Tenant Improvements and/or Allowance.



4.
Tenant agrees to accept the Premises in its “as-is” condition and configuration,
it being agreed that Landlord shall not be required to perform any work or,
except as provided above with respect to the Allowance, incur any costs in
connection with the construction or demolition of any improvements in the
Premises.



5.
This Exhibit shall not be deemed applicable to any additional space added to the
Premises at any time or from time to time, whether by any options under the
Lease or otherwise, or to any portion of the original Premises or any additions
to the Premises in the event of a renewal or extension of the original Term of
the Lease, whether by any options under the Lease or otherwise, unless expressly
so provided in the Lease or any amendment or supplement to the Lease.





[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
B-2

--------------------------------------------------------------------------------

 


EXHIBIT B-1


SPACE PLANS

 
B-3

--------------------------------------------------------------------------------

 


EXHIBIT C-1


LOCATION OF BUILDING SIGNAGE AND ATM


 
C-1

--------------------------------------------------------------------------------

 

EXHIBIT C-2


APPROVED SIGN SPECIFICATIONS



 
C-2

--------------------------------------------------------------------------------

 



EXHIBIT D


LOCATION OF LEVEL A AND LEVEL B RESERVED SPACES

 
D-1

--------------------------------------------------------------------------------

 
 